Title: From Thomas Jefferson to Henry Dearborn, 25 June 1807
From: Jefferson, Thomas
To: Dearborn, Henry


                        
                            Dear Sir
                            
                            Washington June 25. 07. 5. H 30.’ P.M.
                        
                        I am sincerely sorry that I am obliged to ask your attendance here without a moments avoidable delay. the
                            capture of the Chesapeake by a British ship of war renders it necessary to have all our council together. I do not suppose
                            it will detain you long from rejoining mrs Dearborne. the mail is closing. Affectte. salutations.
                        
                            Th: Jefferson
                            
                        
                    